DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                           ARMANDO CABALLERO,
                                Petitioner,

                                        v.

                             STATE OF FLORIDA,
                                Respondent.

                                 No. 4D20-1954

                               [December 2, 2020]

   Petition for writ of habeas corpus to the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Andrew L. Siegel, Judge;
L.T. Case No. 01-009967CF10A.

     Armando Caballero, Chipley, pro se.

     No appearance for respondent.

PER CURIAM.

    Aramando Caballero petitions this court for a writ of habeas corpus,
alleging he is illegally incarcerated based on faulty DNA evidence. This is
not the proper use of the great writ of habeas corpus, and his claim should
have been brought upon Florida Rule of Criminal Procedure 3.853. But in
any event, the claim is meritless. Since many incarcerated defendants
raise the same claim, we explain why it lacks merit.

   Petitioner was convicted in 2006 of multiple counts of sexual battery.
The facts of the underlying case are laid out in this court’s opinion in
Caballero v. State, 132 So. 3d 369, 370 (Fla. 4th DCA 2014). Because the
sexual battery resulted in the birth of a child, the State used two paternity
tests to show that he was the father of the victim’s child, thus proving
sexual intercourse with the victim. A DNA expert testified and gave an
undisputed opinion that the defendant was the father.

   In 2016, the State mailed the defendant a Brady 1 notice, informing him
that the Broward Sheriff’s Office Crime Lab inappropriately used

1   Brady v. Maryland, 373 U.S. 83 (1963).
Combined Probability of Inclusion (CPI) to calculate statistical probabilities
in complex mixture DNA cases. The notice stated that the inaccuracies
may have affected the defendant’s case, but only if CPI calculations were
used. A complex mixture is one that contains more than two contributors.
Most DNA analysis involves samples from either a single individual or a
simple mixture of two individuals. See Exec. Office of the President,
President's Council of Advisors on Sci. & Tech., Report to the President,
Forensic Science in Criminal Courts: Ensuring Scientific Validity of
Feature-Comparison Methods (2016).

    The defendant then filed the instant habeas petition, alleging he is
illegally incarcerated because DNA evidence used to convict him was
faulty. The defendant has not established, however, that the DNA evidence
was faulty, nor does the State’s notice constitute newly discovered
evidence. The errors identified in the Brady notice apply only where the
CPI was used to analyze complex mixtures of DNA. The paternity tests do
not involve CPI, as they used DNA from only two persons – the petitioner
and the victim.

    In order to prevail on a claim that the 2016 notice provided newly
discovered evidence, a defendant would have to show that the CPI applied
to the DNA evidence in the defendant’s case. The petitioner here did not
make that showing.

   Petition denied.

WARNER, CIKLIN and KLINGENSMITH, JJ., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                      2